DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I,  the second irradiation unit in the substrate moving portion and the first, and second irradiation performed separately corresponding to claims 1 and 3-8 in the reply filed on 9/13/2022 is acknowledged.
Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 reads "the controller control" and should read "the controller controls .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furutono (US 2013/0078821).
Regarding claim 1, Furutono meets the claimed, An imprint apparatus, comprising: a first irradiation unit configured to irradiate an imprint material on a substrate with light for performing curing (Furutono [0025] and [0033] describe an imprint apparatus with a UV light source 10X which irradiates light to a resist 40 on a wafer substrate W) in a state in which the imprint material is brought into contact with a pattern portion having a concave and convex pattern formed in a mold; (Furutono [0033] describes irradiation with the UV light source 10X while the resist 40 is filled into the template pattern of the mold) and a second irradiation unit configured to irradiate a peripheral region of the pattern portion of the mold with light after the irradiation of the light using the first irradiation unit (Furutono [0034] describe the second UV light sources 10a to 10d that irradiate the resist, see Figure 5B showing the irradiation occurs in the peripheral portion of the mold..)
Examiner notes that the second irradiation unit being “configured to” irradiate a peripheral region of the mold and doing so after the first irradiation is the intended use of the second irradiation unit. The apparatus of Furutono is capable of irradiating the peripheral portion of the mold, see Figure 4. Although it is not explicitly described in Furutono that the irradiation by the light source 10a-10d occurs after irradiation by light source 10X, the second light sources 10a-10d of Furutono are still capable of irradiating after the first source and therefore the claim is met. 
Regarding claim 4, Furutono meets the claimed, The imprint apparatus according to claim 1, wherein the second irradiation unit irradiates an uncured imprint material adhering to the peripheral region of the pattern portion with the light (Furutono [0051] describes the second UV light seeks to irradiate the resist and also illuminate alignment marks when it reaches alignment marks 22a – 22d on the template T, see Figure 5B showing these marks are on the periphery of the template.)
Regarding claim 8,  Furutono meets the claimed, The imprint apparatus according to claim 1, further comprising: a controller configured to control the first irradiation unit and the second irradiation unit, (Furutono [0038] describes a controller which controls both light sources 10X and 10a-10d) wherein the controller control a timing of irradiation of the light using the first irradiation unit and irradiation of the light using the second irradiation unit (Furutono [0038] describes the controller controls the first and second light sources 10X and 10a-10d and [0044]-[0047] describe the order or timing of the irradiation.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Furutono modified by Ter Meulen (US 2021/0397083).
Regarding claim 3, The imprint apparatus according to claim 1, a substrate moving portion configured to hold and move the substrate (Furutono [0026] describes a sample stage 5 that moves and holds the wafer W.)
Furutono describes the second units 10a-10d  is above the mold and does not meet the claimed, wherein the second irradiation unit is provided in a substrate moving portion.
Analogous in the field of imprinting, Ter Meulen describes an imprinting apparatus with a light arranged in the substrate holder and meets the claimed, wherein the second irradiation unit is provided in a substrate moving portion (Ter Meulen [0051] describes a configuration in which a light source 107A is placed in the substrate platform.)
The courts have held that combing prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the location of the second light of Furutono to be in the substrate holder as described by Ter Meulen to achieve the predictable result of providing a light source that can irradiate and cure the resist material, see Ter Meulen [0051]. 

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Furutono modified by Suehira (US 2008/0099941).
Regarding claim 5,  Furutono describes alignment sensors that detect the position of the alignment marks but does not explicitly describe this is the result of reflection off of a reflector and does not meet the claimed, The imprint apparatus according to claim 1, wherein the second irradiation unit includes a reflector configured to reflect the light radiated from the first irradiation unit to the peripheral region of the pattern portion.
Analogous in the field of imprinting, Suehira meets the claimed, The imprint apparatus according to claim 1, wherein the second irradiation unit includes a reflector configured to reflect the light radiated from the first irradiation unit to the peripheral region of the pattern portion (Suehira [0060] describes light from a light source 107 passes through the mold 113 and reflects back to the mold, see Figure 1 showing the light is reflected at the periphery of mold 113. It is inherent that if the light is being reflected back, there is a component acting as a reflector, in this case the resin material 114 or substrate 115 is reflecting the light back.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the light sources 10a-10d described in Furutono with the reflector described in Suehira in order to measure the gap between the mold and substrate and measure the alignment, see Suehira [0062]. 
Regarding claim 6,  Suehira further meets the claimed, The imprint apparatus according to claim 5, wherein the reflector has either a planar shape or a concave surface shape (Suehira [0060] and Figure 1 show the light is reflected back once it hits resin material 114 and substrate 115. Both the resin material and the substrate are planar, see Figure 1.)
The courts have held that combing prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the second irradiating unit of Furutono with the planar reflector of Suehira in order to achieve the predictable result of reflecting light back to the mold, see Suehira [0060].
Regarding claim 7, Furutono does not meet the claimed, The imprint apparatus according to claim 1, wherein the second irradiation unit has a member configured to change an irradiated region of the light radiated from the first irradiation unit to radiate the peripheral region of the pattern portion.
Analogous in the field of imprinting, Suehira meets the claimed, The imprint apparatus according to claim 1, wherein the second irradiation unit has a member configured to change an irradiated region of the light radiated from the first irradiation unit to radiate the peripheral region of the pattern portion. (Suehira [0060] describes light from a light source 107 passes through the mold 113 and reflects back to the mold, see Figure 1 showing the light is reflected at the periphery of mold 113. It is inherent that if the light is being reflected back, there is a component acting as a reflector, in this case the resin material 114 or substrate 115 is reflecting the light back.)
It would have been obvious to a person of ordinary skill in the art before the filing date to modify the light source 10a-10d as describe in Furutono with the reflector described in Suehira in order to measure the gap between the mold and substrate and measure the alignment, see Suehira [0062]. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mikami (US 2013/0078820), see [0018] and [0045]-[0050] describing two irradiation units 10X and 52 as well as irradiation occurring on the periphery of the mold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953. The examiner can normally be reached Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744